LAVERY, J.,
dissenting. An appearance of impropriety is the standard by which judicial conduct is to be weighed. See Code of Judicial Conduct Canon 3 (c) (1). Because I believe that the habeas judge created an appearance of impropriety, regardless of whether he was fair and impartial and whether there was probable cause to grant the habeas petition, I respectfully dissent from the majority opinion.
The respondent commissioner of correction (commissioner) claims that the habeas judge’s refusal to recuse himself after he initiated and then urged pursuit of criminal and ethical investigations of attorney Samuel Dixon and declared that he had found probable cause to believe that Dixon had committed criminal and ethical violations deprived the commissioner of an impartial fact finder.1 After thoroughly reviewing the transcripts, I agree with the commissioner only2 with respect to the comments made by the habeas judge on the record at the end of the first day of trial and before trial resumed in September, 1996.3
*615Our law mandating an impartial judiciary is very clear. “No more elementary statement concerning the judiciary can be made than that the conduct of the trial *616judge must be characterized by the highest degree of impartiality. If he departs from this standard, he casts serious reflection upon the system of which he is a *617part. A judge is not an umpire in a forensic encounter. . . . He is a minister of justice. . . . He may, of course, take all reasonable steps necessary for the orderly progress of the trial. ... In whatever he does, however, the trial judge should be cautious and circumspect in his language and conduct. . . . A judge should be scrupulous to refrain from hearing matters which he feels he cannot approach in the utmost spirit of fairness and to avoid the appearance of prejudice as regards either the parties or the issues before him. ... A judge, trying the cause without a jury, should be careful to refrain from any statement or attitude which would tend to deny the defendant a fair trial. . . . It is his responsibility to have the trial conducted in a manner which approaches an atmosphere of perfect impartiality which is so much to be desired in a judicial proceeding.” (Citations omitted; internal quotation marks omitted.) Cameron v. Cameron, 187 Conn. 163, 168-69, 444 A.2d 915 (1982).
“The ‘appearance as well as the actuality of [partiality] on the pari, of the trier’ will suffice to constitute proof of bias sufficient to warrant disqualification. Id., 170. The standard that we employ on appellate review is whether a reasonable person who is aware of the circumstances surrounding the judicial proceeding would question the judge’s impartiality. Papa v. New Haven Federation of Teachers, 186 Conn. 725, 745-46, 444 A.2d 196 (1982); Keppel v. BaRoss Builders, Inc., 7 Conn. App. 435, 440-41, 509 A.2d 51 [cert. denied, 201 Conn. 803, 513 A.2d 698] (1986).” DeMatteo v. DeMatteo, 21 Conn. App. 582, 590-91, 575 A.2d 243, cert. denied, 216 Conn. 802, 577 A.2d 715 (1990).
“Moreover, disqualification of a trial judge is not dependent upon proof of actual bias. The appearance *618and the existence of impartiality are both essential elements of a fair trial. . . . Canon 3 (c) (1) of the Code of Judicial Conduct requires a judge to disqualify himself in any proceeding in which judicial impartiality might reasonably be doubted.” (Citation omitted; internal quotation marks omitted.) Consiglio v. Consiglio, 48 Conn. App. 654, 659, 711 A.2d 765 (1998).4
“In analyzing this ground for disqualification, we emphasize the fundamental distinction between a claim of bias and a claim of an appearance of impropriety. Canon 3 (c) (1) provides in relevant part: ‘A judge should disqualify himself or herself in a proceeding in which the judge’s impartiality might reasonably be questioned, including but not limited to instances where: (A) the judge has . . . personal knowledge of disputed eviden-tiary facts concerning the proceeding . . . .’To prevail on its claim of a violation of this canon, the [commissioner] need not show actual bias. The [commissioner] has met [his] burden if [he] can prove that the conduct *619in question gave rise to a reasonable appearance of impropriety.” Abington Ltd. Partnership v. Heublein, 246 Conn. 815, 819-20, 717 A.2d 1232 (1998).
“Whether that evidence requires disqualification is an issue that, in the first instance, is left to the exercise of a trial judge’s discretion. Bonelli v. Bonelli, [214 Conn. 14, 22, 570 A.2d 189 (1990)]. Accordingly, our review ordinarily is limited to the question of whether a trial judge has abused his discretion.” Abington Ltd. Partnership v. Heublein, supra, 246 Conn. 824.
In this case, the habeas judge abandoned his position of impartiality and became an advocate by questioning the thoroughness of the investigation done by the state’s attorney and so stating on the record. “The trial court should never assume a position of advocacy, real or apparent, in a case before it, and should avoid any displays of hostility or skepticism toward the defendant’s case, or of approbation for the prosecution’s. ... A fine line separates proper and improper judicial conduct and the judge must strive to appear impartial and detached.” (Citation omitted; internal quotation marks omitted.) State v. Pharr, 44 Conn. App. 561, 570, 691 A.2d 1081 (1997). “The judge occupies an exalted and dignified position; he is the one person to whom the jury, with rare exceptions, looks for guidance, and from whom the litigants expect absolute impartiality. An expression indicative of favor or condemnation is quickly reflected in the jury box and at the counsel table.” (Internal quotation marks omitted.) Id.
“In evaluating whether, from an objective standpoint, these facts demonstrate a violation of canon 3 (c) (1), we start from two well established propositions concerning the appearance of judicial impropriety. Although stated separately, each proposition reenforces the other.
*620“The first proposition is that the prevention of the appearance of impropriety is of vital importance to the judiciary and to the judicial process. Bonelli v. Bonelli, [supra, 214 Conn. 19]. Members of the judiciary should be acutely aware that any action they take, whether on or off the bench, must be measured against exacting standards of scrutiny to the end that public perception of the integrity of the judiciary will be preserved .... There must also be a recognition that any actions undertaken in the public sphere reflect, whether designedly or not, upon the prestige of the judiciary. . . . Judges must assiduously avoid those contacts which might create even the appearance of impropriety. ... In the Matter of Lonschein, 50 N.Y.2d 569, 572, 408 N.E.2d 901, 430 N.Y.S.2d 571 (1980). The duty to avoid creating an appearance of impropriety is one of taking reasonable precautions to avoid having a negative effect on the confidence of the thinking public in the administration of justice. In the Matter of Bonin, 375 Mass. 680 [707, 378 N.E.2d 669] (1978). In re Inquiry Concerning a Judge, 788 P.2d 716, 723 (Alaska 1990); see also Liljeberg v. Health Services Acquisition Corp., 486 U.S. 847, 859-61, 108 S. Ct. 2194, 100 L. Ed. 2d 855 (1988).
“The second proposition is that an inquiry into disqualification of a judge requires a sensitive evaluation of all the facts and circumstances in order to determine whether a failure to disqualify the judge was an abuse of sound judicial discretion. Bonelli v. Bonelli, supra, 214 Conn. 22. In undertaking such an evaluation, we must be mindful of its intrinsic difficulties. Judges who are asked to recuse themselves are reluctant to impugn their own standards. Likewise, judges sitting in review of others do not like to cast aspersions. Yet drawing all inferences favorable to the honesty and care of the judge whose conduct has been questioned could collapse the appearance of impropriety standard . . . into a demand for proof of actual impropriety. United States *621v. Jordan, 49 F.3d 152, 157 (5th Cir. 1995).” (Internal quotation marks omitted.) Abington Ltd. Partnership v. Heublein, supra, 246 Conn. 822-24.
The facts here demonstrate that the habeas judge heard evidence during pretrial discovery and received information from the petitioner’s special public defender that Dixon may have misappropriated funds from the estate of the petitioner’s father, which he referred to the grievance committee and to the chief state’s attorney. During the first day of trial, before the commissioner had an opportunity to cross-examine the witness, the habeas judge concluded that Dixon had taken the petitioner’s money. Although he failed to pursue it, Dixon filed a grievance against the habeas judge. After he received information that the state’s attorney was not going to pursue criminal allegations against Dixon, the habeas judge communicated with the prosecutor assigned to the matter and demanded to know why. By his own admission, the habeas judge acknowledged that he may have pressed the prosecutor too hard.
I have no doubt that the habeas judge was certain that he could be impartial in the face of these facts, and I also believe that the other trial judges who considered or reviewed the commissioner’s motions to recuse fairly thought lhat the habeas judge could remain impartial. What the judges thought, however, is not the applicable standard. The standard is whether there is an appearance of partiality.
Although the habeas judge had a responsibility to report the information given to him by the special public defender concerning Dixon’s possible misappropriation of the petitioner’s funds; see Code of Judicial Conduct Canon 3 (b) (3);5 his duty ended there and he should *622not have made further inquiries or questioned the scope of the investigation conducted by the state’s attorney. The comments the judge made at the end of the first day of trial and in questioning the thoroughness of the investigation done by the state’s attorney,6 no matter what explanation he provided after the fact, created the appearance of impropriety. Because the habeas judge failed to recuse himself, the appearance of impropriety tainted the entire proceeding, and the commissioner was deprived of an impartial fact finder. See Code of Judicial Conduct Canon 3 (c) (1).
I would reverse the judgment and grant a new trial.

 On appeal, the commissioner makes no claim that the habeas court improperly referred the matter to the statewide grievance committee or to the chief state’s attorney.


 I agree with the majority that it was entirely appropriate for the habeas judge to refer the question of Dixon’s alleged criminal wrongdoing to the state’s attorney when it first came to his attention. See Code of Judicial Conduct Canon 3 (b) (3).


 At the end of the first day of trial, the following colloquy took place in response to an objection from the commissioner.
“The Court: First of all, I’ll give such weight to it as it deserves. Secondly, I have no doubt from the testimony I’ve heard without the notes that Mr. Dixon took the money, apparently before [the victim’s lawyer] informed *615him of the lawsuit; and also that, he told—if I believe [the petitioner] that the money was already attached, or such, before he knew about the lawsuit. I have staled this repeatedly. The fact that Mr. Dixon may have committed terminological inexactitudes .... The fact that he has committed lies I’m aware of. I’m not sure, at this point, what it has to do with ineffective assistance of counsel, or the conflict that you allege between Mr. Dixon and [the petitioner]. The point being, if [the petitioner] had been acquitted, what difference does it make whether he told something wrong to [the petitioner]? The point is, suppose that he told [the petitioner] something that’s not true, okay, and then he went ahead and did his questions and answers and whatever, and I read the transcript and after all the testimony I conclude that he did an effective job. What difference does it make?
“[The Prosecutor]: To be quite honest, Your Honor, I’m not sure what the purpose of a cross-examination would be at this point. The court, has already indicated that it’s found, as a matter of fact—the court said, I believe, T have no doubt that he took the money before he knew the civil suit was filed.’
“The Court: I didn’t mean no doubt.
“[The Prosecutor]: And the court has indicated that he committed lies.
“The Court: I didn’t mean no doubt, but I think the evidence has been presented at this point.
“[The Prosecutor]: Well, that was not what the court said.
“The Court: Well, then I misspoke. The point is, from the testimony from [the petitioner], from the testimony from [the victim’s counsel] earlier, and from [the victim’s] testimony, it appears that Mr. Dixon did not know of the lawsuit, on May 10 when he allegedly told [the petitioner] that the money had been tied up by the lawsuit.
“[The Prosecutor]: Well, if Your Honoris obviously crediting the testimony of this witness over [that of the victim’s counsel] because [the victim’s counsel] testified that this witness was aware of it on May 2. Now, I don’t know how much more plain the court could have made it. It’s put me in an awkward position, and I don’t want to have to renew my previous motion to recuse. When the court makes these typos of findings of fact on the record before I even cross-examine this witness, let alone before I even present my case, it certainly creates at least, an appearance . . . .”
The next trial day the commissioner moved for a mistrial on the basis of those comments, by the habeas judge. The motion was denied. The trial was recessed for several months due to the judge’s illness. When the trial resumed in September, 1996, the habeas judge made the following statement on the record:
“The Court: Before we start with any evidence, I wanted to bring to the parties’ att ention certain items. Number one, on June 23, 1996, attorney *616Samuel Dixon, the same Samuel Dixon who was here as the person who allegedly gave ineffective representation to [the petitioner], filed a complaint against me with the state of Connecticut judicial review counsel. On July 29, after the commission’s first meeting, I wrote to Mr. Dixon asking for more information to substantiate his charges, continued the matter until August 21, not for a probable cause hearing but for initial determination, and I filed an answer on July 29. On August 21, not having heard from Mr. Dixon, the complaint was dismissed. And for counsel only, not for distribution, if you want to look at the complaint and the reply, you’re free to do so. I state on the record I hold no ill will toward Mr. Dixon. I’m not biased or prejudiced against him in any way for his complaint and his actions in this regard.
* * *
“The Court: Secondly, I did receive a letter from an assistant to the chief state’s attorney, Julia Dewey I believe it is. I had the clerk send copies to both counsel. ... I would point out to you that I remember the date of September 5, but I did contact attorney Dewey as to questioning the efficacy of the investigation. She did invite me in the letter to call her if I had any questions. I wanted to know the extent of the investigation to the effect that she stated that there were affidavits from the beneficiaries indicating that they were satisfied that all the money had been paid and that there was no evidence in the record apparently or no evidence that [the petitioner] had not been paid. I said, ‘Are these affidavits taken by Mr. Dixon, or did your investigator actually talk to these people?’ She refused to answer that. I did not reiterate an opinion that he had probably committed larceny. I don’t recall saying that. I do recall asking her about whether she conducted a thorough investigation. I wanted to know how far that had gone. There seems to be a question as to what access the judge in a case like this has to the investigation by a state’s attorney. She obviously felt I did not have access. I did call her back, did not reach her and left a message on the machine that I would not trouble her again. . . . I’m trying to get to the bottom of this. And [Dewey] presumed something which was untrue, but that is why I was questioning the efficacy of the investigation. I didn’t question the efficacy, I questioned the thoroughness of it by asking how far they had gone, and she refused to tell me. I may have said something [like] ‘it seems to me someone should have checked. Did you check over all the bank records.’ I don’t think she responded to that. I do not remember saying that he had probably committed larceny as alleged in this case. Sure, I found that there was probable cause to believe that attorney Dixon committed the crime of larceny, which is why I made the request of the state’s attorney.
* « *
“The fact that they have decided that there is no further need to pursue a criminal investigation, that’s up to them. I did call attorney Dewey back *617because I wanted her to understand. . . . Secondly, that I wouldn’t bother her again, and I think I apologized if I may have pressed her too hard or something.”


 Canon 3 (c) (1) provides: “A judge should disqualify himself or herself in a proceeding in which the judge’s impartiality might reasonably be questioned, including but not limited to instances where:
“(A) the judge has a personal bias or prejudice concerning a party, or personal knowledge of disputed evidentiary facts concerning the proceeding;
“(B) the judge served as lawyer in the matter in controversy, or a lawyer with whom the judge previously practiced law served during such association as a lawyer concerning the matter, or the judge or such lawyer has been a material witness concerning it . . .
“(C) the judge knows that he or she, individually or as a fiduciary, or his or her spouse or minor child residing in the judge’s household, has afinaneial interest in the subject matter in controversy or in a party to the proceeding, or any other interest that could be substantially affected by the outcome of the proceeding;
“(D) the judge or the judge’s spouse, or a person within the third degree of relationship to either of them, or the spouse of such a person:
“(i) is aparty to the proceeding, or an officer, director, or trustee of aparty; “(ii) is acting as a lawyer in the proceeding . . .
“(iii) is known by the judge to have an interest that could be substantially affected by the outcome of the proceeding;
“(iv) is to the judge’s knowledge likely to be a material witness in the proceeding . . .


 Canon 3 (b) (3) provides: “Ajudge should take or initiate appropriate disciplinary measures against a judge or lawyer for unprofessional conduct of which 1 he judge may become aware. A judge is not required 1 o disclose information gained by the judge while serving as a member of a committee *622that renders assistance to ill or impaired judges or lawyers or while serving as a member of a bar association professional ethics committee.”


 Although the majority notes that the habeas judge was invited to telephone the assistant state’s attorney, such an invitation does not obviate the need for the habeas court to appear impartial.